Name: Commission Regulation (EEC) No 1828/90 of 29 June 1990 correcting Regulation (EEC) No 1555/90 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 167/82 Official Journal of the European Communities 30 . 6 . 90 COMMISSION REGULATION (EEC) No 1828/90 of 29 June 1990 correcting Regulation (EEC) No 1555/90 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal HAS ADOPTED THIS REGULATION Article 1 In Article 1 (2) of Regulation (EEC) No 1555/90 the quantity, '4 736,50 tonnes' is hereby replaced by '7 236,50 tonnes'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3891 /89 of 11 December 1989 opening a Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 1555/90 (?) fixes the tonnage for which import licences for high ­ quality fresh, chilled or frozen beef and veal may be lodged in the first five days of July 1990 ; Whereas a check has shown that a mistake appears in that Regulation ; whereas the Regulation in question should accordingly be corrected, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 9 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 378 , 27. 12. 1989, p. 19 . (*) OJ No L 146, 9 . 6 . 1990, p. 24.